COURT OF APPEALS
                   SECOND DISTRICT OF TEXAS
                        FORT WORTH

                       NO. 02-12-00052-CV

JOHN FALTYNSKI, F&F LAND                      APPELLANTS
COMPANY, INC., AND KELLI
FREEMAN AS ADMINISTRATOR
OF THE ESTATE OF HARRY
FREEMAN

                               V.

SONYA BELL, INDIVIDUALLY AND                   APPELLEES
AS SURVIVING PARENT AND
REPRESENTATIVE OF THE
ESTATE OF JEFFREY MURIEL,
JR., DECEASED; DONALD CAIN,
SR., INDIVIDUALLY AND AS
SURVIVING PARENT AND
REPRESENTATIVE OF THE
ESTATE OF DONALD CAIN, JR.,
DECEASED; CYNTHIA DENTON,
INDIVIDUALLY; DESSANDRA
TATE, INDIVIDUALLY AND AS
SURVIVING SPOUSE AND
REPRESENTATIVE OF THE
ESTATE OF CHARLES TATE, JR.,
DECEASED, AND AS NEXT
FRIEND OF AALIYAH TATE, A
MINOR; CHARLES TATE, SR.,
INDIVIDUALLY AND AS
SURVIVING PARENT OF
CHARLES TATE, JR., DECEASED;
TERESA COLEMAN JORDAN,
INDIVIDUALLY AND AS
SURVIVING PARENT OF
CHARLES TATE, JR., DECEASED;
AND VERNITA WALKER,
INDIVIDUALLY AND AS
REPRESENTATIVE OF THE
ESTATE OF CARL MELVIN
FIELDS, JR., DECEASED


                                     ------------

          FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On July 31, 2012, we notified appellants that their brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellants or any party desiring to continue this appeal filed with the court within

ten days a response showing grounds for continuing the appeal. See Tex. R.

App. P. 42.3. We have not received any response.

      Because appellants' brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.



                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: August 23, 2012


      1
       See Tex. R. App. P. 47.4.
                                     2